Citation Nr: 0501269	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the United States Armed Forces in the Far East.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203. These 
regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

VA letters to the appellant's spouse dated in the 1980s 
indicate that at least one previous attempt by the service 
department to verify service was unsuccessful.  It is 
unclear, however, what information the service department 
relied upon during the verification process and whether a 
recent reverification was performed.  

In addition, a March 2004 file memorandum documents the U.S. 
Army Reserve Personnel Command (ARPERSCOM, formerly ARPERCEN) 
received no information regarding the alleged veteran's date 
of birth, place of birth, name of mother, name of father, and 
name of wife.  This personal information, along with service 
dates and units of assignment, can be found throughout the 
evidentiary record, to include in an American Legion 
membership report received in March 1989, a Social Security 
Administration application for survivor's benefits received 
in January 2003, a VA application for death benefits received 
in January 2003, and various affidavits of record.  

Complicating matters further, the record contains evidence 
unrelated to the alleged veteran's service, which documents 
service for an individual with a similar name as the 
appellant's spouse, with the middle name as the only 
difference.  VA's request for information initially dated 
March 10, 2004, appears to include information from both the 
appellant's spouse and the similarly named individual.     

Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the National Personnel 
Records Center and request reverification 
of service.  The request should clearly 
document consideration of all personal 
information not previously considered.  
As the claims file contains third party 
information, the RO should ensure the 
request contains personal information 
pertaining only to the appellant's 
spouse. 

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



